                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


 WILLIAM SHEELEY                                                                      PLAINTIFF

 v.                                    Civil No. 2:19-CV-02007

 STATE OF ARKANSAS, DEPUTY                                                        DEFENDANTS
 PROSECUTING ATTORNEY MARK
 JOHNSON and PUBLIC DEFENDER
 AUBREY BARR


                                             ORDER

       The case is before the Court for preservice screening under the provisions of the Prison

Litigation Reform Act (PLRA). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to

screen any Complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a).

                                        I. BACKGROUND

       Plaintiff filed his Complaint on January 8, 2019. (ECF No. 1). He alleges his constitutional

rights were violated when he was wrongfully accused of three (3) counts of rape. (Id. at 4).

Plaintiff proceeds against all Defendants in their official and personal capacity. (Id. at 4, 5).

Plaintiff seeks compensatory and punitive damages. He further seeks dismissal of all charges and

the bonds against him. (Id. at 6).

                                     II. LEGAL STANDARD

       Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted, or (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).


                                                 1
       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded ... to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff

must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337

(8th Cir. 1985).

                                         III. ANALYSIS

       A. State of Arkansas

       Plaintiff’s claim against the State of Arkansas is subject to dismissal. States and state

agencies are not “persons” subject to suit under § 1983. Howlett v. Rose, 496 U.S. 356 (1990);

Will v. Mich. Dept. of State Police, 491 U.S. 58 (1989); McLean v. Gordon, 548 F.3d 613, 618

(8th Cir. 2008).

       B. Prosecuting Attorney

       As a prosecuting attorney, Defendant Johnson is immune from suit. A prosecutor is

absolutely immune from suit for any conduct undertaken in his or her role as advocate for the

state. Imbler v. Pachtman, 424 U.S. 409 (1976). Absolute prosecutorial immunity protects the

prosecutor as a key participant in the criminal justice process, such that the prosecutor need not

be inhibited from performing his or her functions by a constant fear of retaliation. Id. at 428.

This is true no matter the underlying motive of the prosecutor or the propriety of the actions

taken. Myers v. Morris, 810 F.2d. 1437, 1446 (8th Cir. 1987) (finding that allegations that a

prosecutor proceeded with a prosecution based on an improper motive did not defeat absolute

                                                  2
prosecutorial immunity); Schenk v. Chavis, 461 F.3d 1043, 1046 (8th Cir. 2006) (“Actions

connected with initiation of prosecution, even if those actions are patently improper are

immunized.” (internal quotation omitted)).

       C. Public Defender

       To the extent Plaintiff’s allegations can be interpreted as a claim of ineffective assistance

of counsel against Defendant Barr, his appointed public defender, it is subject to dismissal. To

state a claim under § 1983, a plaintiff must allege that the defendant, while acting under color of

state law, deprived him of a federal right. In Polk County v. Dodson, 454 U.S. 312, 325 (1981),

the Supreme Court held that a public defender does not act under color of state law when

performing a lawyer’s traditional functions as counsel to indigent defendants in state criminal

proceedings. Thus, when the claim is merely that the public defender failed to adequately represent

the client in his criminal proceedings, it does not state a cognizable claim under § 1983. See also

Gilbert v. Corcoran, 530 F.2d 820 (8th Cir. 1976) (conclusory allegations of ineffective assistance

of counsel do not state a claim against public defenders under § 1983).

                                      IV. CONCLUSION

       For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED WITH

PREJUDICE. This case constitutes a strike pursuant to 28 U.S.C. § 1915(g) and the Clerk is

DIRECTED to place a § 1915 strike flag on the case.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 4th day of March 2019.


                                                             /s/P. K. Holmes, III
                                                             P. K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 3
